Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the break line must be shown or the feature canceled from the claims. The first and second cut line arrangements of claim 23 must be shown or the feature canceled from the claims. No new matter should be entered. The break line 18 does not appear in the original filed claims, or is at least not represented with a reference numeral, rendering the disclosure difficult to understand. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-10, and 14-26 are finally rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims now contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The break line is not clearly represented in the drawings so as to be disclosed to be perpendicular to the parallel cut lines, disclosed to be on a region of the remaining portion that borders at least one of the parallel cut lines on a same one of the six faces as that on which the at least one of the parallel cut lines is arranged, disclosed to be structured such that, whenever the detachment has been performed using the at least one cut line arrangement, a subsequent complete tearing of the break line causes the playing cards to be completely free of the package, or the parallel cut lines defining a zipper section between the parallel cut lines that is removable by tearing along the parallel cut lines, wherein the removal of the zipper section frees a section of the package toward a first direction from the zipper section or a second direction from the zipper section to be completely removed from the package. Furthermore, there appears to be no written 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10, 19-21 and 24-26 are finally rejected under 35 U.S.C. 103 as being unpatentable over Paulin (4,111,297) in view of Fell et al. (2010/0155292). Paulin discloses a package (20) for packaging a plurality of parallelepiped units (22), the package having a shape of a rectangular parallelepiped with six faces including a front face, a rear face, a right side face, a left side face, a top face and a bottom face, the package comprising at least one cut line arrangement (defining portions of 84 and 102), each cut line arrangement formed by parallel cut lines (80 and 82 and 92 and 94) in a longitudinal direction of the package in its assembled state, tearing of the package along the cut lines allowing detachment of one of the side faces (56) from a remaining portion of the package (see Figure 2) to expose a portion of contents within the package, and a break line (86, or 110, or 50 and 110) of weakened construction such that if such were torn would allow removal of additional portions of the package, wherein .
As to claim 8, Paulin discloses two cut line arrangements (on either side of 84) forming a tear strip extending between a first side face (between 80 and 56 in the erected condition of the package) and a second side face (between 82 and 72 in the erected condition of the package) in a particular disposition of the package. 
As to claim 9, such describes an intended use of the claimed package. A recitation of the intended use of the claimed invention must result in a structural 
As to claim 10, Fell et al. disclose playing cards which would be randomly disposed if not shuffled. 
As to claim 19-21, as described before, the break line (110 and 50) in conjunction with the parallel cut lines of each cut line arrangement of Paulin is configured to be torn to thereby completely remove all of the remaining portion of the package away from the playing cards if such action were to be taken. 
As to claim 24, Paulin discloses the first and second faces being opposite and in a disposition respectively left and right sides. 
As to claims 25 and 26, the first and second directions are opposite one another and in a disposition respectively left and right sides.  

Claims 2-5 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Peters (3,858,717). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package with top face markings, markings to indicate front and rear and markings demonstrating an order of steps of an organic process as claimed as such is demonstrated by Peters, such a modification would predictably provide the expected result by its inclusion. It has been held that rearranging parts of an invention (such as different positioning on various surfaces of a carton) would involve only routine skill in the art. See In re Japikse, 86 USPQ 70.  

Claims 6 and 7 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Kutchin (4,784,261). Kutchin discloses an individual bar code for each of plural packs disposed within a package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified package described above with individual bar codes as claimed, as such a modification would predictably indicate the individual pack of playing cards produced for quality control and identification.  

Applicant's amendments and arguments filed March 30 and April 1, 2021 have been fully considered but they are persuasive. Claims 11-13 and added claim 27 remain withdrawn as non-elected at this time. Paulin remains as a base reference, as the further defined plane arrangements of the cut lines and break line are not seen to distinguish applicant’s structure, as set forth in the rejections above. The added subject matter of claim 1, lines 19-31 and claim 22 does not appear to be supported by the drawings relative to the break line (18) and does not appear recited in the specification to support the new limitations in the detail now claimed. The break line is not seen as demonstrated in the present drawings at all. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                              

BRYON P. GEHMAN
Primary Examiner
Art Unit 3736

BPG